Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 1 of 22

 

 

FLED’ 7 LopeRD
Oe RECENED —_

FEB 1 2 2020 | |

Pro Se t (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

 

UNITED STATES DISTRICT COURT | jen us praTRCT COURT |
for the DISTRICT OF APO UY
. . OY nem nce

District of
Division
¢ OBS, JE
TARA Ke A. EIVERS = (en = 162352) ) CaseNo. = CV20-00324-PHX-DWL
ep 5 (to be filled in by the Clerk's Office)

 
   

 

Plainif(s) AS Aur Re ? Fay) 2)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-
ARILOMA PEPT- OF ROVUUISTRATION:
HEALTHCARE BENEFIT SERNICES +
OFFICE OF CO NORMA ACCOUNTING |
MESA PROCESSING CENTER -E-S;
Risks MIGMT- ScOTT RE
PE PUTY ~ DIREC BR Rama P- E.nS.C
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) [| ves [No

ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name TARA K-.A. EIVERS, £. PEDRO _0. CMARRENWE
Street Address 1K 2 W, Eno ch pDe-

City and County Surprise Wee Copa Canty
State and Zip Code fhe. [ZO 0N S354

Telephone Number Lea) gS GH Lp- a BSE

E-mail Address CAN, €jVexrs @&. gear. CdW\
A. see ATICHED PACE 4-2.

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

ace dd

 

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 2 of 22

Alri PARTIES OF THLS COomeLAINT =

/) TARA KA. EIVERS (6 THE PLAINTIFE AND PEORA O: CAMARENA

IS AOT A PLAINTIER..- AS HER ONLY PERSONAL CARE-GWERS
REPRESENTATIVE 0F FINANCIAL & MEDICAL iSsSUES AND HOLDS ~
LEGAL. POWER OF ATTORNEY (ATTACHED).

2) THIS CIVIL. ACTION 15 PREPARIED AND FILED FoR. =
} PLAINTIFF “TARA KA: EIVERS~-- THE

3) PEDRO oo. CANVAREMA AAS BEEAL TAKING CARE CF
PLAINTIFE OuRlniG SHORT-TERM AND CONG TERM DISs~
ABILITY AND HAS WETNESSED ALinosT ALL EVENTS

ind THIS COMPLAINT -

4) AS HAVING POWER OF ATTORNEY FOR PLAINTIFF;
FZ VIENTHOUGH X. ANY MOT AN ATTORNEY ---
iT 16 af THAT NAS CONDUCTED AND PREPARED ACL
PRUOR APPEAL PRe CEEDING AT He ACENCY
iwi ATIVE “YEU FROM Pivisi
CYR aN ae tp Tero RNEY GENERALS OFFICE,
LZalSLAT Ce BUDGET BMMITEE LIABILITY MAINT. SEZTICAL
5) PLIMINIIFF AND PEDRO RAKE NOT RA TORWET 1°
LMA AAD HAVE tAKED Wes civ AEAULOIO
TO FREEDOM oF LAW-FIRM AWP biNG
LAW F1Rumg~.. Nov MALE TO RETAIU ANY
AUALLEIED ATTORNEY DUE TO No MONEY,

“a AP CorerawT |I6 FOR
s eeSaouy ASKIVE TO PACEEP 11010
A Merietion maenuGe wutt peEeUrANTS
TMNT HAE DECIS/0NV- MARIE AUTHORLTT Arw
OR. For MK MPLO~ Ges TT PROTECT ENTITLEP
ALR AMD ZEAverw RlactTs— -_
BY) oFFEN DANTE

). BR FEW DEFENDANTS MAY BE DiFFECULT
19 APPCAR. DUS TA LACK OF WHEREABOUTS,
AND OR NO FORK. oF contTheT

 

2) DEFAND ANT SENNUER, BOWLING mMusy MOT
(5& CORREA OR UP-TO-PATE_. THES EFA PANT
(3 INTENDED TO BE PAYRAL INITIATOR AZO
APPROVAL, £0 AS TO HAVE SOME COUTRIBUTION TO
CPrRAN SOUS FIGURES pl PAY~DiscRepapertce, WILEY
one GECOIME § EREAT Coniceen vO pe Z
ihe Spe EE AS THESE DIS CROP HI CLES
AND MED C1472 LSC TY Fr ca, 8 cc ape. Be UE
Become 4 cvgee 4 ATO CUD
0.56.0 C HA CLYELS Ae7ior MJ THES (247 (C-

1ErS, ORPVTY DIRECTOR My OR MMNOT BEA BEFANAIVTC
PACE 1. ~~

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 3 of 22

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name

Job or Title (if known)

SOT REEP
CLALMS ADJUSTER /RISK~MEMY Ppiutsin

 

 

 

Street Address OO NN. (SMHave suite Bel
City and County CHOLENR SK Garice PR cour)
State and Zip Code INRUZOAM 8SorF :
Telephone Number 602. FA 210

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)

 

 

CLLZA LETH THORSOU/ GILBGH PAVUrser
ARReriA DEPT OF AprwVuNisTeAtre 1

iNTERUWA PRETOR (CHEF OF Of PATON

 

 

 

Street Address len MACE MNWE suite 260
City and County PHOEAI UR (uaa cerA casey)
State and Zip Code ALLZONnMY BS 677

Telephone Number GO.2. Ber S00

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

Name ROSE (BUPERY 201.) CES ScAan)
Job or Title (if known) Wustn Be UGALINCHRE BURT SCONES
Street Address iwe WN AGH hus SUIS Abo

City and County 0 Lprent VIO WV ALLeofA coonty|

State and Zip Code ARI2eA . BSCOF ~

Telephone Number e022 4:°+42 COG6E

E-mail Address (if known)

Defendant No. 4

 

 

 

 

 

 

 

Name DSEPN WHLTMER

Job or Title (ifknown) CUPERN LZ0R. Ree asnsrWa-
Street Address (6° N, US TF awe 4 uit Zo2
City and County PHOENIX MR Gor Cova
State and Zip Code Ape ene Qe oo

Telephone Number

E-mail Address (if known)

 

 

Page 2 of 5

Pree Ad

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 4 of 22

DEFENDANT Mo. &

JANESSA MARMNEZ PResAarcces
LOCK OFFICE WER MESA PRI EAING CTR.
40 hoc MUESA OR.

NAGESA KMARE COPA AUNTY
Pv tele hia

VECEWAKT No.6

LETIciA AND MIARLISE

— SUPERS eR. —— CO-WORKER MESA FRE CK CTA,
AOL N MESA VBR,
INES A DNARICaCA Cad0NVTY

ARIUZONWK

DEFENDANT NO7

DORPAA

OPFICtAL HR» AMEGHT FOR
THE nega PROCESSING Ct
OFFICE int TUCSON, PINAL COO/ITT
oF TUCSON ARID

DEFENDANT No.8 SOAM DEVUNING ER
SUPERNISOR WiRa AGEAIT
12 89 Wi SEEPERSON

PHOEN 1% =9RAARICOPA COUNT
ARIzatA Bs 007

DEFAN CANT Ue

DENNIP ER. BOWLING
PAYROLL INITIATOR 4 APPREUVAL
HRA 5 ~EM CLevee -T1ime- eyu TRY
FROM CER BL ~ PAYROLL

KM OE =

CYISTANCE OF PElpen
No Ts OSCR one DOE
KNOWN TO BE THE RIS of Cf?
STATE FAYROLL /NCTIATOR ANP
APAROVAL PERSON. GOILELUE (0
STATES fA RiL wo, BE
LINBLE FOR At’ PEBCRE/ANAMES
AS GRE 1S AIS CEAY EP (7
THIS CtU(lL. HET TOOAT Une
BECOME Ae CLASES VEAP’ B

PREE BM

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 5 of 22

Pro Se 1 (Rev. 12/16) Compiaint for a Civil Case

I.

   
    

~Fill out the paragraphs in this section that apply to this case

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [] Diversity of citizenship

An 2S, 1 VE

- o 7 PPORAP? BY eng
24 USC. SECT, (Sl 16% INFORMAL SGTUEM ENT) SU ASG » Az .cocrloF Aff - o
A. BY wlehasis bY GRE BRR a Aer Question Enmeasmr-V - DEPT. oF Ubu WELFARE 14 64
Cte RAGEITS~ (INTEVTTONAL ro reEs  H2-14Bl a § 42: (983; 42-185, T2486

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. Ve $, COPVETI TUTORS Ryrepprruen tT” (Ae bic

cS OTICE IN THE CKHNCEE, ow HeALTH
SERIES HeTEO BETORE ES CouAt- (NITE OF tue aplos—

GVEFITS, OP PHIL ; 5 O6T
MnGr LOWEN T- ~~ Umerous Phy Ree STATEWe's sr] 0cus
GRRORS.— IT A xe, opomenns TO Fiche TAX S pP WOH - PAY nm Gvts
vo Hii (NS, Prem. s, WHICH Wir CLARIPY A VWNAL-F& ESAT AY IW THE

OFFICE oF tosTRoLLice//pceountIwe- ~FEP. Cope 2O-sEcTrow {480 -P
If the Basis or Jurisdiction Is iver HPF itize hip c KOCED ney Eee a Ste aan .

UNFAWA LAgaR CRACTICE-CART 1,

 

 

 

1. The Plaintiff(s) NATIONAL Lager Recetions 40T
APAW~ 24 CER PAT (63,2 14357
eaeee ic ges CPR US SECT (46-114 ()

a. If the plaintiff is an individual -
The plaintiff, (name) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.) .

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 1s a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5

pace 2.1

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 6 of 22

TT. Continued FRow PAGE 3.14
BAZ IS FOR JURISDICTION

A) P THE POWER AND LEGAL AUTHORITY OF

THES COURT HAS FURISDICTION Te HEAR
ANID OECIOE THIS Civa. CASE ARISING
UNDER. TWE UNITED STATES Conis TITUTION
AMENDMENT [4 ODve PROCESS AND ANY OTHER
CONSTITUTIONAL VIOLATION THAT MAY APPLY__-

2, Sucti AS DEPRIVATION OF CIVIL RIGHTS PUuBLiC
I4EALTH And WELFARE 42,1948! a, 42-1163
42-1945 CONSPIRACY TO INTERFERE’ witH 2ivil
Rig AZ2-1T2E ACTION FOR NEGLECT To
PREVENT CeR B2G6-21I0 EMPLOYEE PAYMENT
QF GROVP HEACTNCARE BENEFIT PREMIUMS,
WHICH iS A DiRECT RESULT OF THE WRONGFUL
UNREASONABLE DNLAW ADL CANCELLATION OF
TWwe ONLY MCANS OF PROVIDING THE ADERUATE
REQviIRED MEOre AL TREATMBEUT svRGERY FOR
PLAINTIFF'S SERIOUS HEALTH CANDITION THAT
DEVELOPED WHF WORKING POR ARIZONA. STE.
DE, So. . ~AcDdD- O- BX.

3) INTERFERING WAH FMLA” AND APPEAL PROCEEDINGS

Y CANDDCTING AN INFORMAL SETTLEMENT AManntl
RISK MGMT DINISION AND ARIZONA D;ES, OR POTY
DIRECTOR. WITH ADVANCED PAYMENT 2644 274
WITHOUT PRIOR NOTICE AS A _PAWATE MEETING,
Nor TO ALLOW PLAINTLFFE TO PARTICIPATE SEE —
LAUGH SET Ob 1S1- 1BV IMEORMAL SETTLEMENT

4) CFR 4986 D0 INTUNCHON RELIES TO PREVENT

‘ SUFFERING iRREPARABLE HARM OR RiSEK OF
HEATH CAUSED BY A CUSTOM GAR. PRACTICE or
“6OESLPP ING” AT THE WG6RLEPLACE AKL ACTIVI ITY
SO UN PLEASANT A CaN DITION AT WORK THAT
CAN FORCE ANY EmeLoveG TW RESIEN- IN THI¢
CIVIL ACTION SDCIiT ACTAU TTY wiAe THE PRaxinety
CAUSATION “UNFAIR LABOR PRAETIC® PRRT ONE
DF NATIONAL LABoR RELATIOIUS ACT 1YZ6

5) Tye Cit ACTION of DUE PRECESS if SDPPoOPTIED
DY TEDRE CAINTREVA IN THE CouRT OF APPEAL.
CASE OF “CANEREURB ~V- ARIZONA DEPT bE °
PUBLIC WELFARE -(l212 ONA- TUNE 4-1490 4 ARUZ--

APF. t20 COURT OF APCEAL ’ 5}
(CA~CIU-914 San 2B. 1de PF PRIZOMA No #

) AS STIPULATED IN PAGE 2ASseriON TA”
6) SEDERAL. St) gc - > THE t1ieTrc0
TNS COURT pe ee OALL, Afpty ay onverR ee

Toe IN ° } = c. 4
LISTED UNDER RRIZOMA pie M ER GUE PROVISIONS

 

 

POINTES ANNO
TS AND ATTHKE HMIEITS
ULE COV PLAIAT ~ SELES

EMT “A

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 7 of 22

AIL.

i)

3),

4).

S|
/,

b

2

COMTINUE FROM PAGE 3,2
BASIS FOR. JURISDICTION

PRESENT STATUS PLAINTIFF 15 ON “LTD
LONG TERML DISABILITY “AND NOW 15 IN
PERIL. OF TERMINATE DUE TO_NOT HAVING
A i ene KBE oo
= IRENUENT 92 | = [=

Be Re RED AL REPORT F \SABLED
COKLDITIAN AS IMPROVED OR V ORSTENE TO
Be SIGNED BY A PHYUZIAN.,

not ABLE TO 5 ANY DOeTOR SINCE THE

iq...5TATE ADOA FAILED

Not 2E OF_4-26- .
MAKE PREMWML 7 Me hy KNOWING THAT

PLAINTIFF iS ONLY O-WIitTHOuT PAY,

2FR $95.210 (a =<THE AGENT INSURER AND OR_

AENEFIT SERUIZLES HAS FULIED Td REACH OUT

TO MOKE UWELESSARY ARRAINCGEMENTS FoR wyfouT
i

PREMIUM PAYMEALTS DURINK NIEDCAL LEAVE W

PAY___STATIE POLICY LS NOT coNZiS TANT 10 MEET
FED ERAL-STANIDA! WHICH DAES NAT INDIZATE
IZM PLOYEES Wiust PAY ENIPLOYERS PREMIDMS.. -

REKER 7D FoRM WH28) AND Ug DEFT. OF LABOR

BORWA WH-1420
PER_4980-D INJUNCTION RELIEF TO PREVENT

SUPFERING IRREPARABLE HARI OR Rsk JE HEALTH
CAUSED DY N CUSTOM AR PRACTICE OF THE —
AASSIPPING AT THE WoRKPLALE AN ACTIV ITY52—
LINPLEASANT A CONDITION AT WoRK THAT ZAit
Korce AN EMPLOYER TD RESEN. UnFAIR LABOR
RELATIONS ACT 1946 __.

PLMNTIFEF must FILE THIS CIVIL ACTION AS LS,
+A PREVENT ANY EURTHER. DELAYS... AN AMENDIUENT
ZHWALL FOLLOW BE FILED 4NARTLY THLS COMPLAINT

TO CAMPLETE THIE ACTION.

#0) INCLUDE “BRIEF MEMORANDUM! AMO THE
“CTNTE BF CLAIMS OF ALL REMAINING DEFENDANTS,
ITH A LEST OF ConSTITUTIONAL €t VIOLATIONS,
ANI StAYLTORY PRAVISIONG |

DEPUTY bIRECTOR. 6 LIGTED A VEFENDANT BASED
DN THE ENGAGE) FUTURE SETTLEMENT sti POLATED
+b NAME APPROVED ThE ADVANLED Phy MEAT.
PLAINTIFF LNOY ABLE TO dBTAIN. RECARDING DF
ANY SETTLEMENT HEARING, HAS NET SPOKE WVCTH/
PEPUTY PIRECTER BE HS TO CerstiRin ptt ALUTHORUTY

 
CAI YDY CCIE Yr OBEY SIRI P3I PBR Lave 8 of 22

Dp WwitnegT COMRTCUL OR Boma FER oF MAK WC
SURE OF WW CAN PEVELPE PROV H LIWG-ERIWCH
$OBIE Mert ONE PeREEA) TO BANG SINCE OT —
BEIT POR PLAUITTIFF'S ABILITY TO SPEAK ARAB COR SUST
COB? 16 WHAT mori FtEs THOSE THAT (PARTAKE tr pve AEMVOTY,

2) LT VUPTIERS UPT—-THSE Vie pice ‘“Goseye “As A BRA
WTO Some FORM © CET-RID-OF soinweovrUE NEAR Yuu oR
TO Ru SOmeCES REPUTHTLON, MWEE Syst PiaW) Eni!

2 JUST BECAUSE HAVE SPEKEU “ARABIC! TO CLLEATS THAT pe
NOU SPEAK ENGLISH sO WHL~— THESE ENICAEEDD (WV “Goss pf %
SIECAMIELY SUPERVISOR “LAT CLA Bnd “VARRLISE ( WEE
C0SBIPING ANP ABLKED LAYDSTIFE UF E UNS 4 TERR OST
ee EZ FLUCATLY ARABIC s?EAKG2* NU (BAS

4) Goss P" BECHiNIVE TO 4 BOLING PONT, SC HS To CARRY

© FIETH WU LAVNEE, 45 CREMTIVG 3 iCkWESS— Ree
MAUSLATE, DIS Conner, AUER DEVELSPES FROM _N
ROU Tt BO WWYTHUNG AB0UT LT. ~~ NOT EVGY HFTER
WRITE COMPLANE Te We ORFACE WAURNWNMIEER, Ar iP
RECOIL OFFICE WER GF FVPRUSOR«

> SHORTLI WETTER VWVL COVrUpeAz its, PLACE TFT
MaVi@e TO THE REAR OF TWE CFFRCE tyVO TO Fee
THE WAll (PHY NT FF REFUSED ).

UIA AS SUPERMELOR WS ABSENT NNO PEMAP?@P

6) COME Se LB -OF FE - 1K NOWIVE TWIT Gu
trtryy te < PLpINTOT OST OF OTE al
fu BUT OF PROPERTY Ag VIIAUTHPRI ZO VIS

NM0-O1E PLANS TE Cer sick: AS YoU um ou) tHdT
? PREVGVIION 68 (HE BEST (Ww PICiveE, WE 7 MAby VA
CONTI2OL. AVR- RORVE AheTeGe44. WIE C70 cere ra
ONE OF THE MmO02T EVORPAT WWPES/HEHO_O0P UN DETECTS2
wiost HINDERING 0 fPrepuctIw AY UVrOst VAM + erAE—
fO CRED BILity— YET SO EYKY TO BECOME (NMFEetTe
NOU enty BY Contiert--BOT SUST BC LASTEVe-
RATHER. BY tp bee P- Uy spa JN THE IHR, SOUND —
OFF PROM fr CMV ato“, te TUST_BEWC- Y{PFRECHR
BY BR Co-WORRER, YET His BE HPPRESs KP MOT
CORREA, /VorR EWIFORLED /WSIPLLER RACE, THs (5
NELLIE BIT STANORD OF CMPON Cee ASA eee)

{AEE 3,Uf

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 9 of 22

_ . ao 3 pP°’ tHE CUORLL Af ACE _
) ies “oe pls Tu Nee THAT rt /s Disp
a YOUR UVUSUAL PBTTRPO OF FOE OE pe
AKIN MV YOUR SURE? BOTT |
FG eBEUP VT Hig VO

A, WHEY A REHALIR 15 aioe 5 S THULE. LAT)

1 LWUEHTE PLEO CHANEE¢ -
ne A NewoPIAS Le

) TS svBTEA WWE Lf M BM aCESSINE- Co CV?TT,

3) Roc AOIRE ) ope
MALTY CBRE COVUOEPUE OTL OVY td cH MES thE
pis piety 6 THE cay, WW Mek ANA

Pow pe ceWL MU tHOeaY Tora. ye
Deere THis eee BLE Cagis he Peat

ffi

4) SP Getit- REQUCET POR DET I M oh: Pe
1 Rebar or Leas Wal Rise eh le # icy
i / y 4 “ s / :
RUE? Lagi bE HEALTH E Be 26 (HE.
CG © SA VT THT nage WIVES UO

C A ntvvEe A (VUE Vv ewe APS 4 hs ¢
YN HE: SPIE TE 7 |
tn ov LEBVE, 7 mB of tHe en
—_ MV = - t O°
on Smebs OF pid ® eT
STAN 1 Wie povs Lone NX

ID VO PU GOIVEE |
In pink PROCEECN
gp Plana (8 OUT OT TIVE WO fgg |
p PoLLowWMNt— Jule elie peu on, . ie 28 =
FILIIVVe IMU PIV DIVIEAV TO FROVE
NO FRUME SUrFOPTINC- [LTS WP A Putt
REPET oF Vii DEALS, Te (Vee VE

Ap Pebet{Wweants,

BB

 
Case 2:20-cv-00324-DWL WD AU Hott 1 Fle? 02/12/20 Page 10 of 22
POINTS BIO 64
(READ Te THES eyVie PeT ee”

) Antt- pesceupungr oo” f Rath ate eT WO jer

AERATION BR. 17%, 100 4, SOS
by lo St oe7 fh pupil LAY LOL LPF,

S01 boI/

WELE 1b OEFRIVE WY PEPE on oF
4 seer Due 18 VIMO. Vidi CONSTITUTION PH2ZO0WS
RemVNO— i> PURLLC OPPLELNLS UnI0F? COLOR OF Lin

Hee 11 Wo LAZO s
vowenent
3) mo Be EBS MEER (BOY, 3
4) ever scet 82571 Zeoc> (b) ©, PHA As Bye wen wi 38/

-182 (Al) wb 2
EB) TAILS ee Une Tee cr TP BE“ to ae l Oe 4
2A Yse Fe £: 36- ~7 tS of ZE6- ‘oS , OS} 26 - SIs 20
Neate 20-04 22-2 /, aiatase 20. eell)
6) 62s, WIS OO, © } Prwd CE251108 Aw O15; LOB; B2S | 2G,
fr Ht VA,

9) 23- Bol} 23-94 23-g0S5, 23 -B0€, 24-Ge7, 23-4ol

0) 4-625; 23- Keo oe om
23 -460L (Y(y) 7 22-154 BWWCYE)( (2 @

4 is apo 4
a 9) Cron V- “HneDts MELD 291 2el Mend (1 Cu Ness
CONNECTION 4) SWREHI CT; Loe Wick cee DIRECT

495 U4 76, [0 PC 1571, Gilead gab (Ve,

(0) depp A -LO6l, H{ lO 62) Mes 2 3a 2303 ae

2305, 2387, 23.0% B ©
/
1-46 119 @) Oo @

l) ClVIL- TOE

y t4D, #1 (ee 72, Y—/.,

—Ine@piept BIS OE ER
Feel bnne “Les stig soy py,
WtaNCPUL CANCE: pM citrate WE,
WTTACPELL WE nrclebe- ETE

(iF TO FO RONG OF CONPH Lhe POCanyrya
f pagers Pht) hE MANE ye,

4,6

 

 

 
Case 2:20-cv-00324-DWL Document 1 Filed 02/12/20 Page 11 of 22

HST Of NiOLATIG/US VMOER TYTLE BO ,
AS A PATUPH AT WiLe CLONE ~ PEER WED dapineRu orp MEXAL AFF
NO POEL EE re BE CREATED BAsag on) THE~. UX
OMT ENT SE NMOTHEEAY THE APPEL 12rTiSe AyD LES &@, /
ET TARCHUME TS SUPPORTED ON PER VILE Fb. tk’ HUE
ARLZOIM REUSED STAT UT CORY FROMCELOIUE,

FIRST” AVVO FOREINOST THEE bY? PEL iS SOP PENETED UNDER
CBSE AMS “CARMA IA Af -~ARIZ: OGPT, fF WEE LAE
(LEP © (COUT OF BYYLEBLS) BE THE LBIEITT SB CCE
LWIS EME (ARLE TO MOTT IY AL PROPER Eabbtyip! E
BEFORE AN UMPEED PER AIAMAS SE JFL (FELL TO
Sip) PAN PAYROLL PEDUTIOIES f3btg) 1, OR THE
BALANCE PUE __ PAiLupe re tenn PIA PARC ADF CE
[MON TUAGLY Mantes V G2, J FRPRiL JZ Foo ALL GUO
noe os | - - A Ob . ~ . : ae
BO PAYS GRACE PE2LOP TOO (IMELY OE TUE
REFGTED Biitd) pil APP Te tIEXT Blettie
WETTER ons c& PAtp. NGVER REAEVED A BILL © COTO be
“PH THE UNPAID BijetittGe~-
BPRSLO-UY PALER OF PRET 1S BY pihid. ARE CLUeY
A- ERACE FERZLOP CRETE PWE FO HLL ORY OR VGC
END, WHIT RECUT (PRYMIENTS ADBOE @ NALLY Ein
BO-U QUST AR FCRIMSE, FAPEORE Foe PROVIPE Ar!
APPERE FOR
ROGET 2eFuRM FPRENILIMNS
20-44 UV EBIR PRACTICE
Ze~ WEG) ® Peemiscrion | ; DELLE
ZO 2S = ULLAL LUE ELLE SP
. C —_ oo So
26 ~2626 ODO Poem. arereet— :
O~ ULC RETICLE 2 Ferims; r06-L1id (H) @); 1oO-Wwi2W @
2B ITLL 20-BVS 1, 2©~2ZVYUOBy 2os0l
LO 3324, 2O—-G40|, 28-2455 20-2409 10-2 baz
.©,%,0L + Cluxprsn., [57 MITA =o as OIG) |
26/50 j CHRPTISO. (7 A A, 20-2156 2a-180s(@ |
MOTE! ULOTH IMAG TO CLE LA CU BT eon
IN TERFBRAVCE O.HO RERUREO APEeU LE Witredt_
Bre Nau G VTREATMER, FAILURE qo RE puR
i A-t49 : . ( - wy a
rit ADE, METER. chino Aor) tS 20-2
TUGR_ STATUTORY ROME ats Appr Af Prev om

4

3,7

 

 
 

_-_Page 12-of 22

One), oka]

-B].. 0H] «so HAE).

_Case 2:20-cv-00324-DWL_ Document 1 Filed 02/12/20
=O

OT)

x

‘

a
tye
as
8

OREO. . oBNSU). . «0 RER;::10 MRE) it) te ee y

 

 

 

‘ajqezdeooeun Ss] ede] dy1OM ay} Ul S1SYZO Jnoge HulyjeL
; “gowns au) SUQUaWINDOp souapuodsa.iOD JayjO JO sete asinbIe ued ASU
Ji Jo pies sem Jeym ynoge Ajisa} [JIM OYM S1BJOM-O3 pul} UED Aaul p Ayepadse ‘suep sey] Woddns 0} dissod ade|dyJOm ay} asn ued Aay] “sesuaLo 1eyi0 10

JUSWSSEIEY INSU! JOJ SONZed|[OI 4194] PUE SSOUISAG Su}ONs WSiw disso3.asejdyi0om Aq.pasewep usa aney suoneyndas pue.sidosed Jay} Jaap oum saedojdwy

fo. uolpy [e837] 02 pea] pjnoD
“sarpigissod asay} 0} uoljusye Suided },Ua1am saahojdua ssne.eq samunyoddo ssiw Aew

ssauisng ay “eAmIedusOD Aejs 0} sSeuIsNg SYI JO} NIGP Bows 9q |IM I ‘syyey Alanonpoud sy “sjeo8 ssauisng 8yi Suiaoiduu! pue Bujujequyeus OF Sa1Bsjaue ISU

Sunonap j,uase saeAojduwe asnedaq ajejoiojep Aeu siayjo ssauisng 3y} sadivsas Jo sjonpold ay} jo Ayjenb au ‘Ajjenjuaag “sjeap Bulsojo op Aayi vey} 18]009
JJEM SUT puNnose payppny sup sjou puads seahojduie yaym Ul a4nyNs sseulsng e OF Zuipeay ‘sayinp qo seu] wos seahojdusa sye3s1p dissoS anedyo\
AMADNpOld SIBPUIH

. : “SSQUISNG BY] JO POO Sy} JOI JAYISTO} YIOM Pue seep! sseys Ajaasy SadAojdwa YysIyM Uj BuO Ue} JayzeI alaydsowije , jas Woy

Jo} audAIeAd,, Ue Ag pazieyoeseyo BinyNd ssaulsng eB Sejeetd si] ‘SiowuNs peaids 0} U asn pue Way) Jnoge SuyJowos Wes] || Ady} Jeaj 404 Sanseayjoo

UM Ajasojo BUPIOM a]qeLOJWOSUN jee} Aew pue auodue isn jou Aew saadojduie “juajsisiad s! dissos asaym aoe[chiom e Uy Wea} a4} INOYsNosyy J||juod

ayeaid pue ysNJ} Jayeys os[e ued yl “jnoge padisso3 Sulag asouy pue Buldissod yi Sulop saaho|dwa ay] usamjaq sdiysuolje|ss ay} sAosjsap AjUO Jou dissoy |

ayesoy sAos3s3q

“AISNOLAS JENPIALPU! Byez

Jaguo] ou Aew pue jeuoissajyoidun pue pasuaiadxsu! suoawos se JeNpIAIpU! anjeoied Ae ‘aquatedxe dow aney 10 suolsod Jojuas ploy Agu 4 Ayeisadse
‘sanZeayjoo Ss jadissos ay *,SINSTewe xueI ‘ZINDASU! JO JOO} SY}, Se disso ade/dyxJOM “PAIsN} 8q 3,ULD,OYM BUOSLIOS SE uoneindas e ules jim jeENpiaipul pue
‘sanZealjoo J1ay} JO SeA@ BY} Ul Spots Ayenpess jim Aqiigipeto JenplAlpy| “disso say} Jo sjpaiqns By} se Yonw se SIB}{NS Ayeiquajod sdisso3 oym aadojdwa uy
AWIgIpeip sadeuieq

“qof seyjoue Jad JO sassauisng JeyIO WO} ajdosd

UI SSBUISNG OP ‘SISWUOISNS YUM 940M O07 B|GeUN Bq Aew jenpyiput ‘ssauisng 83 ul ajdoad 2eyjo Jo squal|o se yons ‘g0e|dy10M ayy apisino ajdoed 0} speaids

*~
®

~

disso8 ayy 4) “ajduuexe Jo, ‘jeAojsip 40 JSBUOYSIp SI fENpIAIpU! FEL disso8 auj analjeg oum senBealjoo Ag Ajapni Jo Ajleyun peje JO sjofoid wods papnjoxe (YY

ag Aew Jenpiaipuy “‘uossad Jey} Bas saohojdue s8yI0 Moy Jaye Janes04 Aoyy passasdxe as Ady} BUO ans} aie BUOSWOS JNoge SIOWNI By Jj! JeWewW 1,USSOP I
, suoneinday sun

. “JuaWUOJIAUa SuDOM Ayyeay

2 sajowod yeu) Aem e ul JaWeW ay} sseuppe ued JusWageuelU “OS Suiop Ag “uolenys ay} inoge ssog JO Josiadns INOA }}83 0} Plesje aq 3,UOP ‘SONUITUOD
disso8 au} ff “WUIY SUI S42} YSILW SIS>xIOM-O9 JnoA ‘Ayjenquang “ajqeidesseun si JO|MeYyaq SY} EY} S18Y}O OF aSeSSAL BU] SPUAS SILL, “SLeIS dissoB ayy Jansuaym
yoafgns aul aSueyd 10 woos Bulnes| Aq disso8 au} ul ayediorued 3,U0q *MojjOj 0} S1aYJO JOJ ajduexe ue 18s ‘disso8 aoe|dyiom ym payseoidde ase noA 4}
disso ay} SuZIWNUYy

‘syayns Ayarjonpoid pue 10M 484 UO SNI0j 0} B/Ge aq 10U Agus jenpiaipul “disso ay} uo pasndo} 00} St aadojdwa Sul 4]

“AUN Jo Oe] & YM JUBWUOJIAUS BUPJOM 1x0} e $9723.90 SIU, ‘dissod ay} ul Supedioyyed ase OM sauo ay} Ayeaiyjoads ‘ssayJOM-09 YIM YIOM OF JOY JOf YNILLIP

awoIaq UeD H ‘dissos ade[dy10M Jo alqns uj SaLUOIaq BUOSLIOS USM ‘AUANSNpoid saAo|dwa pue YOMUeS] UO UIeIIs e ind ued ade[dyjom ay} ul dissoD
, AWAonposd pue yOMUeS | SISPUIH]
. “aaouIn] Auedwod ul aseaJdUu! Ue 0} Sppe Yyd!UM ‘gol say Nb 0} apap Ayenquans jugiu aadojdwy *3jeouw

a

 

sau speye-anpedau-ose-ues-tdisso8-osejchiom jo 330/qns- our St SaAO jaws UE Lot ABYAO-Y22S UEISA 11-31 HSO}SIS.IOM=03 Ut ynsates ‘dissoS ane} OM

jo palqns ay} awiodeq SIUSplUOd U! uayods sp1om Jf “[eUSpLYUOD ULEWA PINOYS UO|ESISAUOD BUT “18YFOM-OD JOUOUR Ul SOPIJUOD aado|duua ue USSU
S}BIOY SIBMO] Pue-jsns{ SA0s}SEq

- goR|dyAOMA SUL UI S4BYIO JNogy SupyjeL

o Pe

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 13 of 22

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

>

 

N 2 and has its principal place of business in (name) .
ee HE Anreont IN CoMTROVERSY AT TH Polnnc £ TUNE 6S NOT CLGAR, IVE TO
ALL UG WRONGFUL ACTS ANO Leon
Mie rere Man Bnd Fjerhnt is named in the complaint, attach an additional mabe providing the galP5S-
10 ble NBS ERASE cocas ta unT FNL GE + FEL ny|
N 7 OV Sa ac =; FETHUG- UWTH
3.4 Pie Bebe ae Be UO Ee ROS, ALE DUE... BRICK:

ee “t COOUWMTING SU PERMS) RIE NOT LET LT OF Y SEZ MEMIRANDYy
The aati hee he amount the whic claims ST owes or the amount at

stake—is more than $75,000, not counting interest and costs of court, because (explain):
SUS GOW Ie contOUGR SY OF MI LSTARE SWML, BE WORE THARTAZE DOO ,S
BECAUSE THERE CHES NUMEROUS ERRORS DISCOVEREO “YIN THE
SLATES -— PRYROLL SYSIEAE, THE OFFICE OF COmTROUR Mas FRILEO
MO WAKE CORRECTIOWS APTER APINISSTOYY, WHICH HAs AEFECTEE APP
Oo WTED FONE NICONEPUL CHUCELATIOW OF HEACTH CHRE BEERS, |
Aion eins
ARE

 

   
  

Cee OM F. ete TO PAY ee TE
LAA sry. -
Praivttees PORTION OF Hic INS \ JORERILINS, ATER. CANCELLATION OW 25>
I. Statement of Claim 17 ts BWAIPR Ye, UNLAWFUL To PRY FoR & SERV ice NEVER PECIVEREO, From 29 \F
2 4-25=2elq PEFEUD ANTS WRONGFULLY DP EPRIVEP FLAITIEF- THE ENTITLED [EBETPIICARE

4 Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the Zo ePUS

a Ae facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was 3: ce 1

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including i Ae?
{ the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and EWUET
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
PLAINTIFE STREAM IS ENTITLES & REUEF FOR VIOLATION OF HER ci. RiGts
BY AOOR FaLwRE To REPORT Fo DIRECTOR OP AZ.D,E.S, THE SERLOUNESS oF
TYAS SUBIECT MUATTERS FRO THE “GOSS LO" AT THE MORK PLREE Whee WAS
ON GOING- ABOUT ZS -wttts.. .T? LEVEL. OF PEVELOPED A SICKNESS F MuiSAVEE, WP
A PRIMIMAE CAUSE OF INTERFERING ON WIEDICAL ATTEJTION TO INCLUOE AO-OR,
Aiuewe? BENEFIT SERVICES, Awd ACCOUNTING TOGETHER. DEEIPED To BAwWesL
4

CHAK oe Berens AFUE mevoTs 4F HI2UG. A oN V22/2014 -fl- 2 -lg- 22814 Je
eg RO CME Gariaw OF GATT toe TE ety! Meoleate SMe tae VAs
rsp rj 2 Dw A Y 4 <4 a: be

 

   
 
 
 
    

Ep fAI EO EASTES a

fy
= = E |

E MA L£ DE fp $4/SG Pes C7) ILL #4 i LE
REQUIRE SUIRCERY WAS-N-1S NET AVALABLE PUE te ND /NSURAWCE
IV. REGRS 20T BEER! RE-IN STATED. UPON DcscovERY OF ERRORS IN THE PAMROIL Sysleue
, LT APPEARS BY RDN11SSL0LP OF TE ACCOWWTING THERE EWS15 ERRORS

a
UT REFUSE &D BECAUSE (T60ES. KW 20S, ACTS FROM S-2@-264
State briefly an thecisely what damages or other relief hoa eatif asks the court to order. oe

o not make lega
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Includeage PED
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any Pele:

punitive or exemplary damages claimed, the rns aa reasons you wet are entitled to actyal oe
mages. LA/NTIFES 2EERU TO WAVE RG-INS TATEhEaT
RE JN bance Fy ALL WUCDICAL BALLING PURINE COVEBACE PEAS,
4a ENFORCE N ~ CONTROL ANY GOSSIP AT THEE N OR LACE Ne XO DIse Cz
- ~E-OESLP AR CTUTET MT MORI ICH ARE STL. AS-D XOORY,

     

   

  
   
 
   
 
    

Pe KPTIER \-25-2317,TS RETURI BYUANCE oF
ge Boat se aba hon Aue A pM Me 1D, Oe eae
QV Xx olncoie CLamiree CoS MAN EST HALA WOUT FOUR TIMES SE Woe
\ cLAdmg» 15 a POMNTWE Y, oF LW HOY OF , DURES
REGO Oe AD, 2 ERY ON RIT IDIURL FAI, DEPART AETON OF Gh Cae BOTETR/
STATS OO A CIesced- Eft S00ES OF maa o

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 14 of 22

TH. STWTEMWENT CF CLAIM FA DARIO

) SUPPORTING FACTS WIW(Cit FALL UNDER ConsTYTUTIOMAL
AUESTIONS AS FeEneERAL Civil RIGHTS ANO crue
LACAL FRENUIONS UPON THE AILIALE A NOTICE OF
CLIN ON U/o5AcIA WHICH HAD NO RESPONSE OV
68-DNYS . (Cons WEerED To? BE A~DENAL')

2 AS PLAINTIFF HAO poet WITH ALSTAFR moEMeae OF THE
ATTORNEY GENERAL .--({T WAS AGREED THAT A CIVIL RIGHTS

VIOLATION DOES EXIST AAD FOR. MAE TO RETURN TO
SPEAK WUITH TIE * LIABILITY SECTION.

3) ND POSITIVE RESPONSE PROM THE *LIABILITY MEDAT SECTION,
FINALLY XC OlSCON ERED SCO REG UY THE ASSIGNED
AO TUSTER RIM) Rise M6 'T.

4) aot REED BECAME VERY UNCROFFESSIOVAL ANLO

LREUEMEN TIVE ASIF I OiSiurRBEeD HIS“SLEEP’_ —-

NATH (RIE tee CAN Dp. PLAINTIFF REDUESTCD TD AecIst
THIN = ¢ ~ CLAINTI TED ;

INTO Noe Fr RING THE FMLA HOURS AND PAYROLL -

g SCOTT SALD HE CAN NOT GET Access TO Any FILES ON

FMLA OR PAYROLL. PLMMTIEF cECIDIED “TO TALK TO
RISK- MGT MANAGER - LATER KETER. TAUUNE +O “«
MICHELE (MGkh) SWE SAID ~"I Wit LOUL ANTI THS WMAATTER.

| 0 2
My UNEXPECTE._ ON TAN .265 2AdIQDAW LETTER Fizpna SCeTT
REED, ARRiVED STATED TWAT THIS Kasotee iS A DULCE

Or Cc 2¥ G2RMIBQIU22 AND STATUE OE LIMAITATION VAS
Bee Se RR Rate 108s. ~ &

7 Scot ATED ARS 11-8u.0ol FE WAT UNLESS Adve IN —weR

D A “DENIAL~ BEFORE EXPIRATION OF G0 DAYS RPT cue

TUNE Be FREE TO FILE Suit IC Yau WISH TO TA «ERNE.

6) A POINT & TIME OF PILING THE SECOND NoTice OF CLAINY
| SST ENDURED AROUT [0-MATHS OF MEDICAL
SEAN SY WU SRR be HEAR CAE ISLEY, yt ext
AT SAME TERMIS 2 CONC TION AS TE Alot ON ERE. Ar

9) ABOLT (0 MTHS WOUT RECUIRED MIEDICAL TREATME
UIPER EKCRUCIATING PAIN COKMEUSED SNE ENT AN ne
DEPRESSED-SURELY MY WIRITIM MAY ‘Ve Bae ; “
TO WHERE SceTT COULD NOT REID WE NOTICE 0 Re

() FINNTIFE REQUESTED TO RE-WAIE THE 2 /
THPEWRITE 17-.-SCoTM WADE NO EFFORT TD REACH OUT
Siete Se BENS Mele ROW TIMELY, Qos IN THE CRS
BRUCE BROW REACHED OUT AMO RESPONDED TIMELY 7

HAD PLAINTIFF xt0T REACKHED-OUT TD ant
MéNA'T... SCOtt WOULD NEVER aespoud, EAT RSE

 

pease KZ

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 15 of 22

Sit. STATEMENT OF CLAM MA (COmtinuA)

) FOR A SENIOR NDJUSTER OF STATE oF ARIZOMA
NOT to ACT ON HIS OVE DILIGENCE oF HIS DUTIES, _
OR IN MATTER OF LAWS TO RESPOND TO A NOTICE

LIMELY ~ MAY DISPLAY A Ee OF
CONS PINE YO DELAY RURTHER. PROZEEDINGS | ,
UNDER ARS f2-BIl. Ol B. Alo INTERFERING EMLA Rus”.

2 BECAUSE OF GO DAYS HAVE PASSED NA WRITTEN

DENIAL LS NOT REC2UIPED WHEREAS THE STATUTE
DOES NOT PROVIDE FOR AMY cuRTHE ROMIAISTRATUE
REVIEW. AS AN BXWAUSTED OF ALL RENUEOIES
PLAINITIFE RERUER RELIEF GRANTED

3 THE SvRTECT MATER IN CLAIM GQOLB AED? AND

G201921IL ARE NOT & DUPLICATE LT REPLECTS ON
“15505 NOU COMPLETED BY “BREE OR Hickt,
WAS LEFT OPEN FOR TQ- NTS. & ME OF LOSS.
STATUE OF LIMITATION HAS NOT PASSED AT T(ME
AE SECOND NOTICE OF CLAIRX NOTICE OF SUCK
POM BRUCE RRO WAS ON MAT att 2604. AND
THLS CLAIM *& GIO(TIUAGI WAS FILED TIMIELY -

7 IN WRITING OR NOT- U6 ANSWER 3 !
9 SHALL BE CONSIDERED AKO SIAL TNs REE
REQUEST TNE ChYET TO G T AL RELIEF reTiTLEp

6) RISK MANACEMEMT BRUCE BRO AND ScaTtT REED

LOULD HAWE TIEAAAED~
DIVINE ao CMS ARE. DRAG OEE THE PROPER

ON ASMA RRECTIOMS TO REG MPM STRATION

INE TOO LIE WRANGEUL CANCEL

eee ENTITLED GENERITS BASED 6 of MEALTH

DED LOTS, EViQDEMLE DISPLAYED BY THE PAs AKO
NMS AND Bhai -STANEMIMEALTE Y ROLL

{) AN ADMINISTRATIVE AGENCY “ARIZ DEPT. OF ADMIN

NO NGHT WitHoUT UNOERYING STATUTORY AUTHOR cry

YO PRE SCR\RE AND ENFORCE CANCELLATION AP

HEALTNCARE BENEFITS AS A PUAUTIVE MEASURES

BOR ViOLATIONS OF ADAAINLS TRATIVE RULES ANO

RECULATIONS AND --- WHEN AN HG-ENZY Dpes 50

HL wiecates THE DUC PROCESS CLAUSE OP THE

(END MENT .§ CFR 625.210; 6257 I Ly

Te stop oe UWS © Pree ore on eben bes PA Rede
7) BKULCE BRowal “BIO PROVIDE PISRT UAL SATISFACTION (Kk
“TRIVESTTGATION. OF THIS COMPLAINIT LEANING INSTRUCTIONS

itTO FRLinée & SEPARATE NICE , ~
IN THE MAtTeRs OF FMLA HDURS KO PAYREN He Ree!
FPANCUES...AET THIS [SSUES OF REINSTATEMENT LECALTUCARE
INSURANCE ANDO FAIMENT 10 MEDICAL BI UNDER A
COVERKGE PERIOD ARC NOT M& PAID. EWE tF PLAINTIEF
HAD PALD PRE EAS DPTD AUG.2014 WITH THE 44.274." ae
THE SO CALLED ADVANCE PAYMENT OF Fibre < ELARRST
Ox! et eaveten -PEMOb FROM DapaeN AS Mee
a — Et) — ms A —
PLAINTIF ON 1-22-2014 AND ON Oe DIADE By

TO MGET REQUIRED AS PER ARS PROVISLANE hap ep ere ©
paee(4.Ze

 
 

 

Case 2:20-cv-00324-DWL Dogue 1 Filed 02/12/20 Page 16 of 22
Douglas|A. Ducey | Elizabeth Thorson

Governor Interim Director

|
ARIZONA DEPARTMENT OF ADMINISTRATION
| RISK MANAGEMENT DIVISION
100 NORTH FIFTEENTH AVENUE e SUITE 301
PHOENIX, ARIZONA 85007
(602) 542-2182
April 22, 2019
| i

Ta Eivers

1360 West Isabella Aventie Apt 2160

Mesa, Arizona 85202

RE: Our Claim Number: G201821422-1

from your notice of an what the date of loss is.

 

 

~[ricideht Date: ° Unclear ,;

4

Ms. Eivers, | |

We are writing to sere your unsigned and undated Notice of Claim. We cannot detemipe

|

Please be advised it has been referred to the Department of Administration’s Risk Manageme t

 

Section and assigned to Bruce Brown.

|
If pom have any se supporting documentation to provide you may either email it ‘
pl

xistingclaims@azdoa.gov with our claim number in the subject line, or mail the documentation

Afizona Department of Administration, Risk Management Division, 100 North Fifteenth Aven e,

B
L

(6

br

Suite 301, Phoenix, Arizona, 85007. Our claim number must be referenced on your correspondence.

t acknowledging your correspondence, we expressly do not waive, nor do we intend to waiv
a

ty defenses the State may have (including under A.R.S. 12-821.01, nor are we acknowledgi ig

that your correspondence meets all requirements of this statute).

Sincerely,

ZEA

ruce Brown

ability Claims Adjuster

02) 542-1482

uce.brown@azdoa.gov_.

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 17 of 22

Andy Tobin
Director

Douglas A. Ducey

Governor

 

ARIZONA DEPARTMENT OF ADMINISTRATION

RISK MANAGEMENT DIVISION
100 NORTH FIFTEENTH AVENUE e SUITE 301
PHOENIX, ARIZONA 85007
(602) 542-2180

January 23, 2020

Ms. Tara Eivers
18226 West Enoch Drive
Surprise, AZ 85387

RE: Our Claim Number: G20i1921262
Incident Date: November 26, 2018
Named Claimant: Tara Eivers

Dear Ms. Eivers,

We are writing to acknowledge your correspondence dated, November 5, 2019. Your Notice of
Claim states your date of loss/occurrence is November 26, 2018. Your Notice of Claim to the
State of Arizona exceeds the required 180-day notice period and would not be considered an
effective Notice of Claim.

According to A.R.S. 12-821.01, the claim must be filed within 180 days after the cause of action
accrues. Our investigation of this matter reveals that your notice of claim was received, by the
State of Arizona, Office of the Attorney General, outside of the required time period in which to
present a valid claim. We must respectively decline acceptance of your claims against the State
of Arizona, Departments, Agencies and employees.

Additionally, your claim received under claim number G201921262 is in our opinion,
duplicative, reflecting allegations made under claim G201821422. That claim was pending with
a partial settlement settlement made to you for your loss. That claim handled by Bruce Brown. I
am to understand that the state statue of limitations has passed in your prior claim against the
State with your loss date for that claim also stated as November 26, 2018. Our recent
conversation has also provided solidification of our findings.

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 18 of 22

Continued:
G201921262

In accordance with A.R.S. 12-821.01(E), a claim against a public entity or public employee filed

pursuant to this section is deemed denied sixty days after the filing of the claim, unless you are

advised of the denial in writing before the expiration of sixty days. The statute does not provide

for any further administrative review of the decision. Therefore, after such time you are free to
<< -file-suit if you wish to take further action.

et sa,

Te.
me) SN
Scott Reid

Senior Adjuster

State of Arizona

Department of Administration
Risk Management Division

 
> Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 19 of 22

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

tHE AME FeQ RELICE SHML BE SUPT APTER PROF
a. RAE FIGURES | ALG PISCUSSEP VII RISK MeN...
CPEAIDED-TO \Ssue fA HE. O

       
  
   
 
 
  

   

 

USO
HAS WRoe 374. Ueue It (2 BE
USKATEUGR. WIEANS FOR PLAUUTIFE prod ee cae thet Ad.
Suwes WILL BE PHP VP TT ode 1G YT oF de Uae BE thy fe age "s
Al ae Meee YE. > Bl. A Wee iS NOT HUHORLSS Te WAKE SUCAL
Co SHEEN L. DEOV Flo THE EF GRAUNSO GY THE /
e Jet AN MLITH PRAYERS THIS E0UCT nikt GRANT TMS RELBF L

V. FR2ASt,2

Lee RAE Vy PD Ppa ase peS.

. Mee
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: r

Signature of Plaintiff Fadvoe) Cartatoun, sae Ler Pe,

Printed Name of Plaintiff Peppy 0. CAMAREXA AID TARA K.A. Gwers

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 20 of 22

COVER. LETTER
FOR. THIS
Livi, ACTION

SUBJECT nAATIER. INFORMAL SETTLEAAENT 2 ADVANCE PAXYMERIT—
29 USC SECT I5)-1G9_ __ DISPLAY TO SHOW MISREPRESENTATIO Ki
Or FUNDS & INAPPROPRIATE CALCULATIONS THAT REQUIRE A
REVIEW IN CORRECTIONS ACCOUNTABILITY INCONSISTANCY IN
PAIRALL SYSTEM, .THIF SHALL FALL JNOER THE NO~ EAR ACT;
ARIZ, DEPT.OF MONUN, ADDA ~ DIVISION OF ACCOUNTING ANTS
HEALTHCARE & NIEFiT SERVICES CONSPIRED TO WRONG FULLY
TAKE AWAY HIEALTN CARE DEN SFE Its FOR 0eEC.201f ATER
PREMIUMLS HAD BEEN PAIS UP-TO-DATE FROM DEc-2019~-
TO MARZH 2019.

PLAINTIFE WAS URED ON TAN 21, 2015.--2HORTLY AFTER
AWARDED YO BE DISABLED BY ADMIN: LAW JUDGE UNDER

A 29 EER PART 1b3.2_--PLAINTIFP NAS BEEN UNDER “FMLA”
IN THE PRIOR. INCIDENTS AND 15 NOW ON SLTD~ LONG TERM-
DISABILITY AVTACHED AS A GRov? UNDER THE AS PS.

PLAINNEF HAS ASSISTED THOUSANDS 2E HUNGRY-CITIZENS
OF PAKNY CULTURE INCLUDING SNRARIC- SPEAKERS THAT
Loud Not sPcdid EXCLicH UNTIL A REW: MANAGER, tORcED
EQ TD SIDP GPEAK“ARABIC® LATER THE NEvY MGR.

HAD WROTE AN OEFIZIAL ~ WWEMO-O F CONCERN ” FOR.
“NIO<2ALL. NO-SMOW" IN FEB. 3 2018 AND PROCLAIMING
(NAY SHE SEARCHED, PLAINTIFFS WORK STINTION.... NEW -

AGR. WAD NOT BEEN WORKING AT THIS OFEICE UNTIL.
JONE 2618.

AS ANY EMPLOYEES UNDER THIS NEW NGC, HAD MADE |
VOLUNTARY ‘TRANSFERS, 54 DID PLAINTTE Soe RESIGNED.
LP@N THE ARRIVAL AT. M\ESA_ PROCESSING CENTER;

A SiALL OFFIZE WHERE EVERY SODND ZOULD BE HEARD.
THY 1S WHERE “GOSSIP* BECAN\E AN EVERYDAY Ev EN Iie
Go551P° Mt THE WORRCLACE AN ACTIVITY TIVAT Is IN THIS
CDNMPLNINT OF CIVIL TORT . ~ (NEGLACANT STANDARD oF Compvet)

; a fs

PLAINTIFF 19 NOW ABODT TO HAvE the LTD TERMINATED
IK D2 MEDICAL REPORT 1S NOT <IGNED SY A PHYSIZiIAN AND
SUBMITTED TO BROADS PIREY CHE ADMINISTRATOR FOR,
ASRS.“ LID. PLSINTIFE NAS NEM AND CAN NOUSEE ANY
DACTORS OR RECEIVE MEDILAL TREATMENT SINCE THE.

LD OA- HEALTHCARE (INS, BENCATS WAS CANCELLED AS OF
[- 15-2019 (NOTIFED ON 3-26 2014), & VIOLATION OF DUE PROCESS).

PLOINTIEF 16 4 RECEIPMAT_OF tHE NIANEST AWARD OF
ERCELLANCE AY THE STATE, NAS BEEN WRONGFULLY
DEPRIVED, OTF ENTITLIFDS H.CGENETITS A COsATION
RESULTING TO AN_EVICTION SLEEPING IN MET KE
HemetesS AROUT IO-MONTILS NO- PAY AND DEAE)
ACCLESS AND FoaD<sTAMIeS, Di DECADSE or
AMO BA~ACCOUNTINIG H.2. BENEFITS RiSK-MEMIT PANU RE
So ALT DILIGENTLY TO pidAKING 2aR REL TIONLS -
PLAINTIFF E REQUESTS THIS CouRT WD 41RUIWT EWTI
RELIEF AND “THAN

_TDDCEMEN TC...

UY FOR. YOve SIP PORTE FAIR py.

       
 
 

    

 

 

 
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 21 of 22

Douglas A. Ducey Gilbert Davidson
Governor Chief of Operations

ARIZONA DEPARTMENT OF ADMINISTRATION and Interim Director

OFFICE OF THE CONTROLLER

100 NORTH FIFTEENTH AVENUE + SUITE 302
PHOENIX, ARIZONA 85007

\s . / <x
DE-162357-C1-DE336-33660-HITF Accounting N OTE HAD TWE A D oA ANDO ITS

TARA EIVERS OIVISLONS TREATED THE LINPAID
1360 W ISABELLA AVE PREAUNAS OF DEC~2014 AS THEY
APT 2160 DiD IN THIS UNPAW PREMIDMS OF
MESA, AZ 85202 () JMNE 25-2018. THERE WOULD NOT

FANE CREATED THLS CiVIL ACTION -

THE DIVLSIONS OF ADOA CONS PIRED

Te RET eT EF ee ENTICED
CONAPEWISATION AND THE EARNEO - |
RETIRIWENT TC PPLE ANE a _ |

DEPT OF ECONOMIC SER Y FLOYKA EN

KNOW PLAINTIPF 16 A GRODP RETIREMENT
Dear TAR: LATARGOY WITHOUT HEALTUCARE (NS.

June 25, 2018

Our payroll records indicate that you have unpaid benefit premiums that could not be deducted from
your paycheck. Unpaid benefit premiums more than 3 old will cause your benefit coverage to be
automatically ended which would make you responsible for any claims on or after the start date of the

_ unpaid benefit premium.

if
« samant i not reseed t  coveraae w “ote BAER, Pee Rellrseny
payment is not received timely, your benefit coverage will be retroactively terminated due to Ig
nonpayment and you and your dependents will not be allowed to re-enroll until the following Open|,
Enrollment period. Please include your EIN on your Check or money order and submiityour payment to
ane address 1388 on the enclosed billing statement/ If you have al aid these premiums, please

disregard the enclosed billing statement.

 

 

WWE McPANESTS BVH R244 2 OC
lf you think you may be eligible for a Qualifying Life Event (QLE), or have any questions regarding your V2 |
|

coverage or premiums, please contact your Agency Benefits Liaison or visit benefitoptions.az.gov eae “ ITIL

for more information. AFTER Z0-DAYy |
OF F°VERRGCE |

Sincerely, ” eer 2q ss

Joe Whitmer, CPA
Controller

Enclosure: Unpaid Benefit Premium Billing Statement

cc: Agency Benefits Liaison, Human Resource Office
Benefit Services Division |
GAO Central Payroll |
Case 2:20-cv-00324-DWL Document1 Filed 02/12/20 Page 22 of 22

    
   

 

12 WF
oe wet
- aaS
mu Poe
w Rem
a
oO Qo
in SPa
mu if. ot:
a1 8
f :
on

TTZEO HOTT eta St he

KASLBL oe,
ZeS-16° Dee

OS ObLe
LbOz 12

oe:

/ UWS
He Neots.

LT (FOIE LATER CVSEM GLE
OAT THs Whe? EO
pee ee Bee) pepe TD

 
